Title: From George Washington to Henry Laurens, 2 January 1778
From: Washington, George
To: Laurens, Henry



Sir
Head Quarters Valley Forge 2d Jany 1778

I take the liberty of introducing Major John Clark, the Bearer of this, to your notice. He entered the Service at the commencement of the War and has for some time past acted as Aid de Camp to Major Genl Greene. He is active, sensible and enterprising and has rendered me very great assistance since the army has been in Pennsylvania by procuring me constant and certain intelligence of the motions and intentions of the Enemy.
It is somewhat uncertain whether the ⟨State⟩ of the Majors Health will admit of his ⟨remai⟩ning in the military line, if it should, I ⟨may⟩ perhaps have occasion to recommend him in ⟨a⟩ more particular manner to the favor of Congress at a future time. At present I can assure you that if you should, while he remains in the neighbourhood of York, have any occasion for his Services, you will find him not only willing but very capable of executing any of your Commands. I have the Honor to be with great Respect Sir Yr most obt Servt

Go: Washington

